Citation Nr: 0716425	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for joint 
pain of the ankles, feet, shoulders and knees as due to 
undiagnosed illness.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
epigastric pain as due to undiagnosed illness.  

3.  Entitlement to service connection for night sweats as due 
to undiagnosed illness.  

4.  Entitlement to service connection for muscle fatigue as 
due to undiagnosed illness.  

5.  Entitlement to service connection for headaches as due to 
undiagnosed illness.  

6.  Entitlement to service connection for skin rash as due to 
undiagnosed illness.  

7.  Entitlement to service connection for problems taking 
deep breaths as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, including a tour in Southwest Asia during the Persian 
Gulf War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

Procedural history 

In an August 1997 rating decision, the RO denied entitlement 
to service connection for joint pain of the ankles, feet, 
shoulders and knees, and entitlement to service connection 
for stomach pain, both claimed as due to undiagnosed illness.  
The veteran did not file an appeal.  

In March 2000, the RO determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for joint pain of the 
ankles, feet, shoulders and knees, and entitlement to service 
connection for stomach pain, both as due to undiagnosed 
illness.  That month, the veteran was notified of the 
decision and his appellate rights; however, he did not file 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 (2006).

In a March 2002 rating decision, the RO considered the claims 
reopened, but continued to deny the claims because the 
evidence did not show that the conditions were incurred in 
military service.  However, notwithstanding the fact that the 
RO adjudicated these claims de novo, the Board has a legal 
duty to consider the issue of new and material evidence as a 
threshold matter before an adjudication of a claim on the 
merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Thus, in light of the law applicable to this case, the Board 
has rephrased the issues to whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for joint pain of the ankles, feet, shoulders and 
knees as due to undiagnosed illness, and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for epigastric pain as due 
to undiagnosed illness.  

The Board notes that the unappealed August 1997 rating 
decision also denied entitlement to service connection for a 
skin rash on a direct basis.  The veteran's current claim is 
based on his contention that the skin rash is due to 
undiagnosed illness.  As a general matter, in circumstances 
wherein a change in law provides a new basis for entitlement 
to a benefit sought for which a claim has previously denied 
(i.e., through the liberalization of the requirements for 
entitlement to that benefit), the veteran may obtain de novo 
review of that prior decision without having to meet the "new 
and material" evidence requirement.  Spencer v. Brown, 17 
F.3d 368 (Fed. Cir. 1994).  In the present case, this would 
mean that the Board would adjudicate the issue of service 
connection for a skin rash as due to undiagnosed illness 
without the veteran having to present "new and material" 
evidence.


REMAND

Reasons for remand

Additional evidence

In his VA Form 9, submitted in November 2006, the veteran 
stated that current medical evidence is available at the VA 
Medical Center (VAMC) in Charleston, South Carolina.  A 
review of the records reflects that the most recent treatment 
records from the Charleston VAMC are dated in March 2002.  
Therefore, further development of this case is necessary in 
order for the veteran's most recent VA medical records to be 
associated with the claims file.

VA examination 

Service connection is warranted for an undiagnosed illness 
under the provisions of 38 C.F.R. § 3.317, provided that a 
veteran suffers from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent of more within a 
presumptive period not later than December 31, 2001.  
Disabilities that have existed for six months or more are 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms that may 
be manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2006).

The Board notes that the veteran was afforded VA examinations 
(chronic fatigue syndrome and HIV-related illness) in August 
2006.  In his November 2006 VA Form 9, the veteran indicated 
that he was not satisfied with the examinations.  
Specifically, he maintained that the VA examiners just asked 
him questions and did not conduct any physical examination.  
He requested another VA examination.  

After reviewing the reports of the August 2006 VA 
examinations, the Board notes that, besides X-rays of the 
right knee and ankles, the examinations do not include any 
objective clinical findings.  As such, the Board feels that 
the veteran should be afforded another VA examination.  

VCAA 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board acknowledges that the RO issued VCAA notice to the 
veteran in November 2001; however, the letter did not advise 
the veteran of the evidence necessary to substantiate his 
contention that the claimed disabilities are due to an 
undiagnosed illness (i.e., a detailed guide concerning 
undiagnosed Gulf War illnesses).  

SSOC 

As noted above, the Board has rephrased the issues to include 
whether new and material evidence has been received to reopen 
claims of service connection for joint pain of the ankles, 
feet, shoulders and knees, and for epigastric pain, both as 
due to undiagnosed illness.  Neither the December 2003 
statement of the case nor the October 2006 and January 2007 
supplemental statements of the case (SSOC) provided the laws 
and regulations pertaining to finality of the prior RO 
decision (i.e., 38 C.F.R. §§ 3.156, 20.1103).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Request all treatment records 
pertaining to the veteran from the 
Charleston VAMC since March 2002, the 
date of the most recent records in the 
claims file.  All records obtained 
should be associated with the claims 
file.

2.  Review the entire file and ensure 
for the issues on appeal that all 
notification and development necessary 
to comply with 38 U.S.C.A. §§ 5103(a) 
and 5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran 
a corrective notice that explains the 
evidence necessary to substantiate a 
claim for service connection for an 
undiagnosed illness.  In addition, VA 
must not only advise him of what 
constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), but must 
also inform the veteran of the bases 
upon which his prior claims were denied 
under the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The claims file 
must include documentation that there 
has been compliance with the VA's 
duties to notify and assist a claimant.

3.  Schedule the veteran for a VA 
Persian Gulf War examination to 
determine the nature, extent, and 
etiology of any disability manifested 
by night sweats, muscle fatigue, 
headaches, skin rash and problems 
taking deep breaths, to include as due 
to an undiagnosed illness.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests 
should be performed and all findings 
should be reported in detail.

Based on examination findings, medical 
principles, and historical records, 
including service medical records, the 
examiner is asked to address the 
following:

a.  State whether the veteran's 
complaints of night sweats, muscle 
fatigue, headaches, skin rash and 
problems taking deep breaths are 
attributable to a diagnosed disability 
and, if so, whether such diagnosed 
condition is related to service.

b.  If his complaints of night sweats, 
muscle fatigue, headaches, skin rash 
and problems taking deep breaths cannot 
be attributed to a diagnosed illness, 
specify:

(i) whether the veteran has objective 
indications of a chronic disability 
resulting from an illness manifested by 
night sweats, muscle fatigue, 
headaches, skin rash and problems 
taking deep breaths, as established by 
history, physical examination, and 
laboratory tests, that has either (1) 
existed for 6 months or more, or (2) 
exhibited intermittent episodes of 
improvement and worsening over a 6-
month period; or,

(ii) whether the undiagnosed night 
sweats, muscle fatigue, headaches, skin 
rash and problems taking deep breaths 
were caused by a supervening condition 
or event.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  Thereafter, readjudicate the 
service connection issues on appeal.  
The RO should also adjudicate the issue 
of whether new and material evidence 
has been submitted to reopen the claims 
for service connection for joint pain 
of the ankles, feet, shoulders and 
knees, and for epigastric pain, both as 
due to undiagnosed illness.  If any 
benefit sought remains denied, the 
veteran and his representative should 
be provided an SSOC which should 
include all relevant laws and 
regulations, including the laws and 
regulations pertaining to reopening a 
claim on a new and material basis and 
given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




